Citation Nr: 0524781	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  98-02 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic right 
foot disorder.  

2.  Entitlement to service connection for a chronic left foot 
disorder.  

3.  Entitlement to service connection for a chronic headache 
disorder to include migraines.  

4.  Entitlement to an increased disability evaluation for the 
veteran's dermatitis, currently evaluated as 30 percent 
disabling.  

5.  Entitlement to a compensable disability evaluation for 
the veteran's lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1965 to January 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
New York, New York, Regional Office (RO) which denied both 
service connection for a chronic right foot disorder and a 
chronic left foot disorder and increased disability 
evaluations for the veteran's dermatophytosis and lumbosacral 
strain.  In May 1997, the St. Louis, Missouri, Regional 
Office, in pertinent part, determined that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for a chronic headache disorder to include 
migraines and denied the claim.  In November 1998, the RO 
increased the evaluation recharacterized the veteran's 
service-connected skin disability as dermatitis and assigned 
a 30 percent evaluation for that disability.  In June 2004, 
the RO, in pertinent part, reviewed the issue of the 
veteran's entitlement to service connection for a chronic 
headache disorder on the merits and denied the claim.  In May 
2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

The veteran may have submitted a claim of entitlement to 
service connection for chronic Agent Orange residuals.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Veterans Law Judge 
cannot have jurisdiction of the issue.  38 C.F.R. § 19.13 
(2004).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  
REMAND

In an August 1986 written statement, the veteran reported 
that he had served with the New York, New York, Army National 
Guard between 1982 and 1985.  In reviewing the claims files, 
the Board observes that the veteran's periods of active 
service, active duty, and/or active duty for training with 
the New York, New York Army National Guard have not be 
verified and the complete service medical records associated 
with such duty have not been requested for incorporation into 
the record.  

The veteran's service medical records reflect that he was 
seen on numerous occasions for headaches.  VA clinical 
documentation dated in 2002 indicates that the veteran 
complained of headaches.  He believed that his headaches were 
related to the Zoloft prescribed for his psychiatric 
disability.  The veteran has not been afforded a VA 
examination for compensation purposes that address his 
alleged chronic headache disorder.  

The report of a March 2004 VA examination for compensation 
purposes states that the dermatological evaluation was 
"difficult because the patient has powder between his 
toes."  The dermatological examiner recommended that the 
"patient be reexamined when lesions are active and scale is 
noted, without powder applied or blisters are present."  The 
VA physician stated further that "fungal studies can be 
performed at that time."  The contemporaneous orthopedic 
evaluation fails to delineate the current disability, if any, 
associated with the veteran's chronic lumbosacral strain.  
While he specifically concluded that the veteran's 
lumbosacral spine degenerative disc disease was not 
etiologically related to his service-connected lumbosacral 
strain, the VA orthopedic examiner made no specific findings 
as to the disability associated with the veteran's 
service-connected chronic lumbosacral strain.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The VA's failure to conduct further evaluations and 
studies as recommended by the VA's own examiner constitutes a 
breach of its statutory duty to assist the veteran.  Hyder v. 
Derwinski, 1 Vet.App. 221 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete periods of 
active service, active duty, and active 
duty for training with the New York, New 
York, Army National Guard and (2) forward 
all available service medical records 
associated with such duty for 
incorporation into the record.  

2.  Request that copies of all VA 
clinical documentation dated after 2004, 
not already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his alleged chronic right 
foot, left foot, and headache 
disabilities and service-connected 
dermatitis and lumbosacral strain.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should 
specifically identify the limitation of 
activity imposed by the veteran's 
service-connected chronic lumbosacral 
strain and any associated pain with a 
full description of the effect of the 
disability upon his ordinary activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the lumbosacral 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
lumbosacral spine upon his vocational 
pursuits.  

The examination is to take into 
consideration the criteria, both prior to 
and effective August 30, 2002, for rating 
skin disorders and the criteria, both 
prior to and effective September 26, 
2003, for rating spinal and other back 
disorders.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic right 
foot and/ or left foot disability 
had its onset during active 
service/active duty; otherwise 
originated during such service; or 
is etiologically related to his 
service-connected disabilities?  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic headache 
disorder had its onset during active 
service; is etiological related to 
the veteran's inservice headaches; 
or otherwise originated during 
active service, active duty, or 
active duty for training?  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic right foot disorder, a chronic 
left foot disorder, and a chronic 
headache disorder to include migraines 
and increased evaluations for his 
dermatitis and lumbosacral strain.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


